Citation Nr: 0913462	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  07-10 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for depression.  

2.  Entitlement to increased evaluation for right knee 
peripatellar pain syndrome, currently rated as 10 percent 
disabling.  

3.  Entitlement to increased evaluation for left knee 
peripatellar pain syndrome, currently rated as 10 percent 
disabling.  


REPRESENTATION

Veteran represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from September 1997 to 
April 1998.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Milwaukee, 
Wisconsin, VA Regional Office (RO).  

Service connection for depression was established in a 
November 2005 rating decision, and a 10 percent disability 
evaluation was assigned.  By rating decision dated in 
February 2008, the evaluation for depression was increased to 
30 percent.  The Board notes that since the increase to 30 
percent did not constitute a full grant of the benefits 
sought, the increased rating issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The Veteran was afforded a personal hearing before a hearing 
officer at the RO in August 2007.  A transcript of the 
hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  Depression is manifested by, at most, occupational and 
social impairment with occasional decrease in work efficiency 
and reduced reliability, due to such symptoms as depression 
and sleep difficulty.

2.  Range of motion of the right knee, at worst, is 0 to 140 
degrees, with pain on motion.  The Veteran does not have the 
functional equivalent of flexion limited to 30 degrees and/or 
extension limited to 15 degrees in the right knee.

3.  Range of motion of the left knee, at worst, is 0 to 140 
degrees, with pain on motion.  The Veteran does not have the 
functional equivalent of flexion limited to 30 degrees and/or 
extension limited to 15 degrees in the right knee.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
depression have not been met.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2008); 38 C.F.R. § 4.130, Diagnostic Code 9400 
(2008).  

2.  The criteria for a rating in excess of 10 percent for 
right knee peripatellar pain syndrome have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024-5261 
(2008).

3.  The criteria for a rating in excess of 10 percent for 
left knee peripatellar pain syndrome have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024-5261 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in her possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in her possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately her responsibility 
to give VA any evidence pertaining to the claims.  The August 
2005 letter told her to provide any relevant evidence in her 
possession.  See Pelegrini, 18 Vet. App. at 120.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

In regard to the claim pertaining to depression, the Board 
notes that in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court held that, upon receipt of an application for a 
service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection for 
depression.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In the claimant's April 2006 notice of disagreement, the 
claimant took issue with the initial 10 percent disability 
rating and is presumed to be seeking the maximum benefits 
available under the law.  Id.; see also AB v. Brown, 6 Vet. 
App. 35 (1993).  Therefore, in accordance with 38 U.S.C.A. 
§§ 5103A and 7105(d), the RO properly issued a March 2007 
statement of the case which contained, in pertinent part, the 
relevant criteria for establishing a higher rating.  See 
38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) 
and 7105(d), as well as the regulatory requirements in 
38 C.F.R. § 3.103(b).  See also Dingess/Hartman.  The 
claimant was allowed a meaningful opportunity to participate 
in the adjudication of the claim.  Thus, even though the 
initial VCAA notice did not address a higher rating, 
subsequent documentation addressed this matter; there is no 
prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. 
App. 427, 439-444 (2006).

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, 487 F.3d at 889.  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

The claimant's pertinent medical records to include VA 
medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue in regard to depression is available 
and not part of the claims file.  The claimant was also 
afforded a VA examination in January 2008.  38 C.F.R. 
§ 3.159(c)(4).  

There is no objective evidence indicating that there has been 
a material change in the service-connected depression since 
the claimant was last examined.  38 C.F.R. § 3.327(a).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The January 2008 VA examination report is thorough and 
supported by VA treatment records.  The examination in this 
case is adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.  

The Veteran was also sent notice of the appropriate 
disability rating or effective date to be assigned in 
February 2008.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In regard to the increased rating claims for the right and 
left knee disabilities, according to Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), for an increased-compensation claim, 
38 U.S.C.A. § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, to the extent that the VCAA notice letters were 
not compliant with the directives in Vazquez-Flores, the 
Board finds that any deficiency in the VCAA notice was 
harmless error.  The Board notes that the Veteran was 
provided pertinent information in the March 2007 statement of 
the case and the February 2008 and the February 2009 
supplemental statement of the case.  Further, the VCAA 
notices along with the statement of the case and the 
supplemental statement of the case provided additional 
information to the claimant which complies with Vazquez-
Flores.  Cumulatively, the Veteran was informed of the 
necessity of providing on his/her own or by VA, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Therefore, the 
Board finds that the claimant has not been prejudiced by any 
insufficient notice in this case.  

The Veteran's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected right or left knee disability 
since the claimant was last examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The February 2008 VA examination report is thorough and 
supported by VA outpatient treatment records.  The 
examination in this case is adequate upon which to base a 
decision.  The records satisfy 38 C.F.R. § 3.326.

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication. Thus, the Board finds even if there was 
VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The Veteran was sent notice of the appropriate disability 
rating or effective date to be assigned in May 2008.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria 

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.1 (2008).

Under 38 C.F.R. § 4.130, Diagnostic Code 9400, pertaining to 
rating mental disorders, a 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is evidence 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2008).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, more or 
less movement than normal, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45 (2008).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(2008).

Under Diagnostic Code 5257, when there is recurrent 
subluxation or lateral instability which is severe, a 30 
percent evaluation is assignable; when moderate, a 20 percent 
evaluation is assignable; or when slight, a 10 percent 
evaluation is assignable.

Service-connected limitation of motion and instability of the 
knee may be rated separately under Diagnostic Codes 5010 and 
5257.  VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) 
states that when a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or Diagnostic Code 5261 
in order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  
However, in a subsequent VA General Counsel opinion, 
VAOGCPREC 9-98 (August 14, 1998), it was held that a separate 
rating for arthritis can also be based on x-ray findings and 
painful motion under 38 C.F.R. § 4.59.  Flexion and extension 
may be separately rated.  VAOPGCPREC 9-2004.

Degenerative or traumatic arthritis (established by X-ray 
findings) will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When there is some limitation of motion, but which 
would be noncompensable under a limitation-of-motion code, a 
10 percent rating may be assigned for arthritis of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

The words "slight," "moderate," and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6 (2008).

For rating purposes, the entire medical history must be borne 
in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When an 
appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection in November 2005, for depression.  In such cases, 
the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  The Board notes that in February 2008, a 30 
percent evaluation was assigned for depression for the entire 
period.  Accordingly, the question is whether a rating in 
excess of 30 percent is warranted at any time during the 
appeal period.

The Veteran's service-connected depression has been rated 30 
as percent disabling under the provisions of Diagnostic Code 
9400.  38 C.F.R. § 4.130.  In this case, the Board finds that 
the criteria for a rating in excess of 30 percent have not 
been met.  

Global assessment of functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
and 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes).

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.

In this case, the Board finds that an evaluation in excess of 
30 percent for depression is not warranted.  The Board notes 
that a May 2004 treatment record reflects that the Veteran 
denied depression or anxiety, and a depression screen was 
noted to be normal in June 2004 and July 2005, with the 
Veteran denying problems with having little interest or 
pleasure in doing things or of feeling down, depressed, or 
hopeless.  

In addition, there is no evidence of panic attacks more than 
once a week and the evidence does not show circumstantial, 
circumlocutory, or stereotyped speech.  The Board notes that 
nervousness and agitation were attributed to pseudoephedrine 
in July 2005.  In addition, while an August 2005 record 
reflects complaints of anger and an October 2005 VA 
examination report reflects complaints of depression and 
frustration about pain and disability interfering with 
activities and sleep, no vegetative signs of depression and 
no suicidal ideation was noted.  The examiner reported that 
the Veteran was neat, clean, tastefully groomed and dressed, 
pleasant, friendly, and talkative.  In addition, she was 
fully alert, oriented, and attentive, and speech was noted to 
be very articulate and well modulated.  Thinking was quick 
and clear, with all answers noted to be relevant and logical, 
and no abnormal thought content was elicited.  The Veteran 
was noted to be mature, introspective and insightful, and a 
formal thought disorder was not identified.  Memory was 
intact, insight and judgment were good, and affect was full 
and appropriate to content.  

In addition, while complaints of limited social interaction, 
and anger associated with knee pain were noted, the competent 
evidence does not establish that the degree of impairment due 
to symptoms of depression warrants a rating in excess of 30 
percent.  The Board notes that the 30 percent evaluation 
assigned contemplates sleep impairment and depressed mood, 
and while the record reflects complaints of missing work, the 
October 2005 VA examination report notes that depression did 
not contribute to her employment problems.  

A determination as to the degree of impairment requires 
competent evidence.  The Veteran is competent to report her 
symptoms, and an August 2005 record notes that she worked as 
a pharmacy technician and the December 2006 VA examination 
report notes that she was a medical instructor.  She is not, 
however, shown to have the medical expertise required for a 
determination in this case.  The Board notes that the October 
2005 VA examination report notes that she has a bachelor's 
degree in communications.  Regardless, in reaching a 
determination, the Board must weigh and assess the competence 
and credibility of all of the evidence of record, to include 
the opinions to the contrary.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992); See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

In this case, the Board finds that the competent and 
probative evidence does not establish that a rating in excess 
of 30 percent is warranted for depression.  In that regard, 
the Board notes that a GAF score of 65 was assigned on VA 
examination in October 2005, and the record consistently 
establishes no suicidal or homicidal ideation.  In addition, 
the January 2008 VA examination report notes no impairment of 
thought process or communication.  The Veteran's behavior was 
appropriate, and she was oriented with no problems on 
cognitive testing.  Rate and flow of speech was relevant, 
logical and appropriate to questioning.  While pain was noted 
to cause difficulty concentrating, as well as increased 
distress emotions, such as anger and depression, and sleep 
impairment was noted to interfere with her ability to work, 
the examiner concluded that her symptoms were of a mild-to-
moderate degree with only a slight increase of limitations 
due to psychiatric symptoms.  

Further, a February 2008 record notes that a depression 
screen was negative, and while complaints of little interest 
or pleasure in doing things was noted for several days, she 
denied being bothered by feeling down, depressed or hopeless.  
In addition, a February 2008 physical examination report 
notes that she denied feeling numb or detached from others, 
activities, or her surroundings, and that denied mood swings 
and anxiety.  While complaints of depression related to 
ongoing knee pain limiting her activity were noted, the 
examiner reported that the Veteran's affect was direct and 
friendly, and in October 2008, she denied rapid changes in 
mood, sleep disturbances, and suicidal and homicidal 
ideation, and her affect was noted to be congruent with her 
mood and good eye contact was noted.  A December 2008 VA 
record notes that she was oriented to her own ability, that a 
depression screen was negative, and the response elicited as 
to whether she had little interest or pleasure in doing 
things and whether she felt down, depressed or hopeless was 
noted to be, "Not at all." 

In this case, there is no impairment in thought process, no 
inappropriate behavior, no memory impairment, and impaired 
judgment.  Her speech is normal, and she has been noted to 
have interacted appropriately.  An evaluation in excess of 30 
percent is not warranted.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

II.  Right and Left Knee

The Veteran asserts that the symptoms associated with the 
service-connected right knee peripatellar pain syndrome and 
left knee peripatellar pain syndrome are worse and that 
higher evaluations are warranted for each knee.  In this 
case, the Board finds that a higher evaluation is not 
warranted for either the right knee or the left knee.  

The Board notes that the agency of original jurisdiction 
(AOJ) has rated the right knee peripatellar pain syndrome as 
10 percent disabling and the left knee peripatellar pain 
syndrome as 10 percent disabling, each under Diagnostic Codes 
5024-5260.  Under Diagnostic Code 5024, the Diagnostic Code 
for rating tenosynovitis, the disability is to be rated on 
limitation of motion of the affected part as degenerative 
arthritis.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5024 
(2008).

In regard to range of motion of the right and left knee, the 
Board finds that an evaluation in excess of 10 percent is not 
warranted for either knee.  The examiners have established 
peripatellar pain syndrome with some functional impairment 
with use.  An evaluation in excess of 10 percent, however, is 
not warranted even if flexion and extension are separately 
rated for either knee.

In that regard, the Board notes that a July 2005 record notes 
full range of motion of both knees, and a November 2005 
physical therapy report notes knee range of motion was 
normal.  A December 2006 VA examination report notes 
bilateral knee flexion was to 140 degrees and extension was 
to 0 degrees.  A February 2008 physical examination report 
notes no limitation of motion, and on VA examination in 
February 2008, bilateral knee extension was to 0 degrees and 
flexion was to 140 degrees.  Full range of motion of the 
lower extremities was noted in October 2008.  

The Board has specifically considered the guidance of 38 
C.F.R. §§4.40, 4.45, 4.59, and Deluca v. Brown, 8 Vet. App. 
202 (1995), and accepts that the Veteran has pain on motion.  
The competent evidence, however, does not establish actual 
limitation of motion or the functional equivalent to 30 
degrees of flexion or 15 degrees of extension of either the 
right or left knee to warrant a rating in excess of 10 
percent for either knee.  

In that regard, a May 2003 treatment record notes that 
reflexes were equal and symmetric, and a May 2004 record 
reflects no joint pain, swelling, or stiffness, and a pain 
level of "0" was noted.  The Board notes that records, 
dated in August 2005, reflect complaints of low back pain 
with prolonged walking and standing, and the Veteran 
specifically denied pain or weakness in the legs.  In 
addition, normal patellar tracking was noted with minimal 
pain on medial and lateral facet palpation, and patellar 
apprehension and patellar grind tests were negative.  
Strength in the bilateral lower extremities was noted to be 
5/5.  

Further, while a November 2005 physical therapy record 
reflects complaints of constant knee pain, with swelling, 
tenderness, and increased symptoms with walking, standing, 
sitting, daily activities, running, and stair negotiation, 
the report notes that she was able to squat and stair climb, 
and that her gait was normal with no antalgic gait pattern.  
Further, while an October 2007 private report notes small 
effusions in both knees and quadriceps wasting, in February 
2008 and October 2008, muscle strength in the lower 
extremities was 5/5, and the December 2006 VA examination 
report notes that she was unimpaired in regard to activities 
of daily living and that her gait was normal.  

The Board notes that in an August 2005 statement, the 
Veteran's mother related that the Veteran had flare ups with 
walking and standing, the Veteran testified that she had 
taken time off from work due to knee pain, and the December 
2006 VA examiner stated that an opinion in regard to any pain 
or loss of function during flare-ups could not be provided 
without resorting to speculation.  In addition, while the 
October 2005 VA examination report notes that chronic knee 
pain made employability difficult, the record reflects that 
the Veteran is employed, and the December 2006 VA examiner 
reported that she was unimpaired in regard to daily 
activities and able to fulfill all of her job requirements.  
Regardless, the Board finds that the 10 percent rating 
assigned for the right knee and the 10 percent assigned for 
the left knee contemplates impairment in earning capacity, 
including loss of time from exacerbations due to the right 
and/or left knee.  38 C.F.R. § 4.1 (2008).  Furthermore, the 
December 2006 VA examiner specifically stated that the 
Veteran had preserved range of motion with minimal pain with 
end extension, bilaterally, and had no additional pain, 
incoordination, or loss of function with three repetitive 
range of motion attempts.  

In addition, a February 2008 physical examination report 
notes stage I osteoarthritis of the left knee, and while 
stage II osteoarthritis of the right knee was noted, the 
Veteran denied joint pain, stiffness, erythema, and swelling, 
and no limitation of motion was noted and her gait was steady 
and symmetric.  Only slight discomfort at 140 degrees was 
noted, and it was noted not to worsen with three repetitive 
attempts on VA examination in February 2008.  In addition, 
the examiner reported no additional pain or loss of function 
with three repetitive motions or with flare up was noted.  In 
this case, the Board concludes that the competent evidence 
does not demonstrate a disability picture that more closely 
approximates a rating in excess of 10 percent for the right 
knee or in excess of 10 percent for the left knee.  

In addition, a private report of magnetic resonance imaging 
(MRI) of the left knee in September 2006 was normal and while 
MRI of the right knee showed mild arthroscopic grade II 
chondromalacia involving the medial joint compartment, a 
December 2007 private record notes some mild chondromalacia.  
The impression of a February 2008 VA x-ray examination of the 
bilateral knees was noted to be patellofemoral pain syndrome, 
with no evidence of arthritis of the knees, x-ray examination 
of both knees in March 2008 was noted to show no significant 
abnormalities, with notation of only slight medial 
compartment narrowing of the left knee, and x-ray examination 
of both knees in April 2008 was normal.  In addition, an 
October 2008 record notes that the Veteran denied knee pain, 
tenderness, swelling, stiffness, and limitation of movement 
of the musculoskeletal system, and there was full range of 
the motion of the lower extremities, and in December 2008, a 
normal gait was noted.  

The Board finds that while there has been some pain on 
motion, the competent evidence establishes that the Veteran 
does not have actual limitation of motion or the functional 
equivalent to 30 degrees of flexion or 15 degrees of 
extension.  Therefore, an evaluation in excess of the single 
10 percent evaluation assigned for the joint of the right 
knee or for the joint of the left knee is not warranted, and 
separate evaluations for flexion and extension are not 
warranted for the right knee or for the left knee.  

The Board notes that the record reflects neurological 
complaints in regard to the lower extremities.  Records dated 
in December 2005 attribute symptoms, to include numbness and 
tingling, to periarteritis nodosa and polyneuritis associated 
with periarteritis nodosa.  The Veteran is not service 
connected for periarteritis nodosa or polyneuritis and such 
is not for consideration in the evaluating the degree of 
impairment due to the service-connected peripatellar pain 
syndrome of the right or left knee.  

In addition, the Board notes that the Veteran testified that 
she had instability/locking, and while a separate evaluation 
can be assigned for instability or subluxation under 
Diagnostic Code 5257, the competent evidence establishes that 
a separate evaluation under Diagnostic Code 5257 is not 
warranted for either the right or left knee.  In that regard, 
and while a November 2005 physical therapy record reflects 
complaints of buckling, and there was a positive Noble's 
test, patellar compression, and patellar mobility, the report 
notes a negative anterior drawer sign, as well as a negative 
Clark test, a negative varus and valgus stress test, and 
medial and lateral McMurray's was negative.  In addition, the 
December 2006 VA examination report notes anterior and 
posterior cruciate ligament with Lachman's test was negative, 
bilaterally, and McMurray's test was negative, bilaterally.  
Further, while complaints of giving way were noted on VA 
examination in February 2008, an October 2008 notes no 
history of falling.  Regardless, the February 2008 report of 
examination notes that the medial and lateral collateral 
ligaments with the knee in 30 degrees of flexion were normal, 
and that Lachman's and McMurray's were negative.  Thus, in 
this case, the Board finds that the competent and probative 
evidence establishes that a separate evaluation is not 
warranted under Diagnostic Code 5257 for either the right 
knee or the left knee.

To the extent that the Veteran, at the hearing, asserted that 
the February 2008 VA examination is inadequate, the Board 
notes that the Veteran has presented no evidence that the 
examiner(s) is incompetent or that the examination was not 
thorough or complete.  Therefore, her request for another 
examination is denied.

A determination as to the degree of impairment requires 
competent evidence.  The Veteran is competent to report her 
symptoms, and while an August 2005 record notes that she 
worked as a pharmacy technician and the December 2006 VA 
examination report notes that she was a medical instructor, 
the October 2005 VA examination notes that she has a 
Bachelor's degree and she is not shown to have the medical 
expertise required for a determination as to the degree of 
impairment due to the right or left knee peritpatellar pain 
syndrome.  Regardless, in reaching a determination, the Board 
must weigh and assess the competence and credibility of all 
of the evidence of record.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992); See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

In this case, the Board has accorded more probative value to 
the objective medical findings in regard to the degree of 
impairment due to the service-connected right and left knee 
disabilities.  The Board notes that VA examiners have 
reviewed the claims file, provided detailed reports, and the 
opinions are supported by treatment records.  

In addition, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the Veteran or her 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In regard to the assertion at the hearing 
in regard to cartilage thickening, the Board finds that there 
is no competent evidence which relates symptoms to the 
semilunar cartilage ratable under Diagnostic Codes 5258, 
5259, and the Board notes that the maximum evaluation under 
Diagnostic Code 5259, as well as 5263, is 10 percent.  There 
is no competent evidence of impairment of the tibia or 
fibula, with nonunion or malunion, ratable under Code 5262.  
38 C.F.R. Part 4, Diagnostic Code 5262 (2008).

The preponderance of the evidence is against an evaluation in 
excess of 10 percent for right knee peripatellar pain 
syndrome and against an evaluation in excess of 10 percent 
for left knee peripatellar pain syndrome and there is no 
doubt to be resolved.  Consequently, the benefits sought on 
appeal are denied.  

III.  Extraschedular Consideration

Lastly, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2008) is in order.  The evidence failed to show 
that the Veteran's depression or peripatellar pain syndrome 
of right knee or peripatellar pain syndrome of the left knee 
has in the past caused marked interference with her 
employment, or that such has in the past or now requires 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The record 
shows that the Veteran is employed.  


ORDER

A rating in excess of 30 percent for depression is denied.  

A rating in excess of 10 percent for right knee peripatellar 
pain syndrome is denied.  

A rating in excess of 10 percent for left knee peripatellar 
pain syndrome is denied.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


